Exhibit 10.1
TENTH AMENDMENT TO FIRST AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     THIS TENTH AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (herein called this “Amendment”) made as of the 10th day of November,
2011 by and between Priority Fulfillment Services, Inc. (“Borrower”) and
Comerica Bank (“Bank”),
W I T N E S S E T H:
     WHEREAS, Borrower and Bank have entered into that certain First Amended and
Restated Loan and Security Agreement dated as of December 29, 2004 (as from time
to time amended or modified, the “Original Agreement”) for the purposes and
consideration therein expressed, pursuant to which Bank became obligated to make
loans to Borrower as therein provided; and
     WHEREAS, Borrower and Bank desire to amend the Original Agreement to
establish a credit line for equipment financing and for the other purposes set
forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the loans which may hereafter be made by Bank to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
Definitions and References
     § 1.1 Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.
     §1.2 Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this §1.2:
     “Amendment” means this Tenth Amendment to First Amended and Restated Loan
and Security Agreement.
     “Loan Agreement” means the Original Agreement as amended hereby
ARTICLE II.
Amendments to Original Agreement
     § 2.1 Credit Extensions. Section 2.1 of the Original Agreement is hereby
amended to add the following subsection (f) thereto:

 



--------------------------------------------------------------------------------



 



     (f) Equipment Advances.
      (i) Subject to and upon the terms and conditions of this Agreement, Bank
agrees to make advances (each an “Equipment Advance” and, collectively, the
“Equipment Advances”) to Borrower in two tranches, Tranche A and Tranche B.
Borrower may request Equipment Advances under Tranche A at any time from the
date hereof through the Tranche A Availability End Date. Borrower may request
Equipment Advances under Tranche B at any time from the Tranche A Availability
End Date through the Tranche B Availability End Date. The aggregate outstanding
amount at any time of Tranche A Equipment Advances and Tranche B Equipment
Advances shall not exceed the Maximum Equipment Line Availability. Each
Equipment Advance shall not exceed 100% of the invoice amount of equipment and
software approved by Bank from time to time (which Borrower shall, in any case,
have purchased within 90 days of the date of the corresponding Equipment
Advance), including taxes, shipping, warranty charges, freight discounts and
installation expense (collectively, “Soft Costs”); provided that the aggregate
amount of Equipment Advances made for Soft Costs shall not exceed 20% of the
aggregate principal amount of Equipment Advances. Borrower will be allowed an
initial Equipment Advance for equipment purchased no earlier than June 1, 2011,
subject to the aforementioned conditions.
      (ii) Interest shall accrue from the date of each Equipment Advance at the
rate specified in Section 2.3(a), and shall be payable in accordance with
Section 2.3(c). Any Equipment Advances that are outstanding under Tranche A on
the Tranche A Availability End Date shall be payable in 36 equal monthly
installments of principal, plus all accrued interest, beginning on May 15, 2012,
and continuing on the same day of each month thereafter through April 15, 2015,
at which time all amounts due in connection with Tranche A Equipment Advance
made under this Section 2.3(f). shall be immediately due and payable. Any
Equipment Advances that are outstanding under Tranche B on the Tranche B
Availability End Date shall be payable in 30 equal monthly installments of
principal, plus all accrued interest, beginning on November 15, 2012, and
continuing on the same day of each month thereafter through April 15, 2015, at
which time all amounts due in connection with Tranche B Equipment Advance made
under this Section 2.1(f) shall be immediately due and payable. Equipment
Advances, once repaid, may not be reborrowed. Borrower may prepay any Equipment
Advances without penalty or premium.
      (iii) When Borrower desires to obtain an Equipment Advance, Borrower shall
notify Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:00 p.m. Central time on the day on which the Equipment
Advance is to be made. Such notice shall be substantially in the form of
Exhibit C . The notice shall be signed by a Responsible Officer or its designee
and include a copy of the invoice for any Equipment to be financed.
     § 2.2 Interest Rates. Section 2.3 of the Original Agreement is hereby
amended in its entirety to read as follows:
          (a) Interest Rates.

2



--------------------------------------------------------------------------------



 



          (i) Advances. Except as set forth in Section 2.3(b), the Advances
shall bear interest on the outstanding daily balance thereof, at a variable rate
equal to 2.0% above the Prime Rate.
          (ii) Equipment Advances. Except as set forth in Section 2.3(b), the
Equipment Advances shall bear interest, on the outstanding daily balance
thereof, at a rate equal to 2.25% above the Prime Rate.
          (iii) Standby Letter of Credit. Any drawn amount under the Standby
Letter of Credit shall bear interest, on the outstanding daily balance thereof,
at the rates set forth in the Reimbursement Agreement.
     (b) Late Fee; Default Rate. If any payment is not made within 10 days after
the date such payment is due, Borrower shall pay Bank a late fee equal to the
lesser of (i) 5% of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 5 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.
     (c) Payments. Interest hereunder shall be due and payable on the 15th of
each month during the term hereof. Bank shall charge such interest, all Bank
Expenses, and all Periodic Payments against any of Borrower’s deposit accounts
or against the Committed Revolving Line, in which case those amounts shall
thereafter accrue interest at the rate then applicable hereunder. Any interest
not paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder.
     (d) Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.
     (e) Limitation on Interest. Borrower and Bank intend to contract in strict
compliance with applicable usury law from time to time in effect. In furtherance
thereof such persons stipulate and agree that none of the terms and provisions
contained in the Loan Documents shall ever be construed to provide for interest
in excess of the maximum amount of interest permitted to be charged by
applicable usury law from time to time in effect. If, notwithstanding the
foregoing, any amount constituting interest is nonetheless charged or collected
in excess of the maximum amount of interest permitted to be charged by
applicable usury law from time to time in effect, then such excess shall, at the
option of the payee thereof, be credited on the amount of the obligations owed
to such payee or refunded by such payee to the payor thereof.

3



--------------------------------------------------------------------------------



 



     § 2.3 Financial Covenants. Section 6.7 of the Original Agreement is hereby
amended in its entirety to read as follows:
     6.7 Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants, measured as of the last day of each calendar
month unless stated otherwise:
     (a) Liquidity Ratio. A ratio of (i) Cash (including all pledged Cash with
Bank for repayment of the Bonds) plus Eligible Accounts plus OLV (as defined
below) to (ii) all Indebtedness to Bank of at least 1.25 to 1.00. As used
herein, the term “OLV” means (i) zero until the completion of Bank’s review and
approval of an appraisal prepared by a third party appraiser satisfactory to
Bank of Borrower’s net fixed assets (the “approved appraisal”) and (ii) at all
times thereafter, the lesser of (x) the sum of 70% of the orderly liquidation
value of Borrower’s net fixed assets as determined by the approved appraisal
plus the lesser of (1) 65% of Borrower’s actual cost for the Newly Acquired
Fixed Assets or (2) at Borrower’s sole discretion, 70% of the orderly
liquidation value of the Newly Acquired Fixed Assets as determined by a third
party appraiser based on a “desktop” review of the invoices for such Newly
Acquired Fixed Assets or (y) $3,125,000. As used herein, the term “Newly
Acquired Fixed Assets” means those net fixed assets of Borrower, if any,
acquired by Borrower after August 31, 2011.
     (b) EBITDA. Through and including the period ending December 31, 2011, as
of the last day of each calendar month, the variance, if negative, then
expressed as a positive number, between Borrower’s EBITDA and the EBITDA set
forth in the Approved Projections for the twelve (12) calendar month period
ending on such date, shall not exceed $350,000. “Approved Projections” means for
the 2011 calendar year, the projections for such period that have been reviewed
by Borrower’s Board of Directors and delivered to Bank on or about March 9,
2011. Beginning January 1, 2012, the sum of (x) Borrower’s EBITDA for the twelve
month period ending on the date of determination plus (y) the Inflow Transfers
completed in the then current calendar year shall not be less than the sum of
(i) the aggregate amount of scheduled principal and interest payments on all
Indebtedness for the twelve month period ending on the date of determination
excluding the annual Bond payment due in January 2012 plus (ii) Outflow during
the then current calendar year plus (ii) $500,000. As used herein, “EBITDA”
shall mean, for any period of calculation, Borrower’s earnings for such period
before interest and taxes plus depreciation, amortization, non-cash stock
compensation and non-cash payment rent expense to the extent deducted in the
calculation of such earnings. As used herein, the term “Outflow” means cash
dividends, cash distributions and cash Investments made by Borrower to, or in,
any entity that is an Affiliate of Borrower.
     (c) Tangible Net Worth. A consolidated Tangible Net Worth of

4



--------------------------------------------------------------------------------



 



Guarantor not less than the greater of $20,000,000 or (ii) $2,000,000 plus the
Tangible Net Worth of Guarantor required to be maintained pursuant to the terms
of the loan documents between Borrower and IBM Belgium Financial Services
B.V.B.A., Wells Fargo Bank, National Association or IBM Credit LLC, as from time
to time amended, modified or restated.
     § 2.4 Negative Covenants. Section 7.12 of the Original Agreement is hereby
amended in its entirety to read as follows:
     7.12 Capital Expenditures. Make capital expenditures in an aggregate amount
greater than (i) $6,000,000 in Borrower’s fiscal year 2011, and (ii) $4,500,000
in each fiscal year thereafter, provided that in each case, the aggregate amount
of such expenditures purchased with cash (and not financed) shall not exceed
$1,500,000; provided further, that any capital expenditures made by Borrower
exclusively from the proceeds of Permitted Distributions shall not be subject to
the foregoing limitations. As used herein, the term “capital expenditures” does
not include (i) any software that is internally developed by Borrower, whether
or not Borrower capitalized the development costs, and (ii) any equipment
ordered, but not yet accepted or paid for, by Borrower.
     § 2.5 Definitions. The definitions of “Credit Extension”, “Maximum
Equipment Line Availability”, “Tranche A Availability End Date” and “Tranche B
Availability End Date” in Exhibit A to the Original Agreement are hereby amended
in their entirety to read as follows:
     “Credit Extension” means each Advance, the Equipment Advances, or any other
extension of credit by Bank to or for the benefit of Borrower hereunder.
     “Maximum Equipment Line Availability” means $2,500,000.
     “Tranche A Availability End Date” means April 4, 2012.
     “Tranche B Availability End Date” means October 4, 2012.
     § 2.6 Exhibits. Exhibit E to the Original Agreement is hereby amended in
its entirety to read as set forth in Exhibit E attached hereto.
ARTICLE III.
Conditions of Effectiveness
     § 3.1 Effective Date. This Amendment shall become effective as of the date
first above written when and only when Bank shall have received, at Bank’s
office, (a) a counterpart of this Amendment executed and delivered by Borrower
and the attached Consent and Agreement executed and delivered by Guarantor, and
(b) a facility fee for the Equipment Advances paid in good and immediately
available funds in the amount of $12,500.00, which fee shall be fully earned on
the date hereof.

5



--------------------------------------------------------------------------------



 



ARTICLE IV.
Representations and Warranties
     § 4.1 Representations and Warranties of Borrower. In order to induce Bank
to enter into this Amendment, Borrower represents and warrants to Bank that:
     (a) The representations and warranties contained in Article 5 of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof, except to the extent such representations or warranties
relate to an earlier date in which case such representation or warranty shall be
true and correct as of such earlier date or as otherwise disclosed to the Bank
in writing.
     (b) Borrower is duly authorized to execute and deliver this Amendment and
is and will continue to be duly authorized to borrow and to perform its
obligations under the Loan Agreement. Borrower has duly taken all corporate
action necessary to authorize the execution and delivery of this Amendment and
to authorize the performance of the obligations of Borrower hereunder.
     (c) The execution and delivery by Borrower of this Amendment, the
performance by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the organizational documents of
Borrower, or of any material agreement, judgment, license, order or permit
applicable to or binding upon Borrower, or result in the creation of any lien,
charge or encumbrance upon any assets or properties of Borrower. Except for
those which have been duly obtained, no consent, approval, authorization or
order of any court or governmental authority or third party is required in
connection with the execution and delivery by Borrower of this Amendment or to
consummate the transactions contemplated hereby.
     (d) When duly executed and delivered, each of this Amendment and the Loan
Agreement will be a legal and binding instrument and agreement of Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.
ARTICLE V.
Miscellaneous
     § 5.1 Ratification of Agreements. The Original Agreement as hereby amended
is hereby ratified and confirmed in all respects. Any reference to the Loan
Agreement in any Loan Document shall be deemed to be a reference to the Original
Agreement as hereby amended. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of Bank under the Loan Agreement or any other Loan
Document nor constitute a waiver of any provision of the Loan Agreement or any
other Loan Document.

6



--------------------------------------------------------------------------------



 



     § 5.2 Survival of Agreements. All representations, warranties, covenants
and agreements of Borrower herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Advances, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by Borrower hereunder or under the Loan
Agreement to Bank shall be deemed to constitute representations and warranties
by, or agreements and covenants of, Borrower under this Amendment and under the
Loan Agreement.
     § 5.3 Loan Documents. This Amendment is a Loan Document, and all provisions
in the Loan Agreement pertaining to Loan Documents apply hereto.
     § 5.4 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California and any applicable laws of
the United States of America in all respects, including construction, validity
and performance.
     § 5.5 Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.
     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
[Remainder of this page intentionally left blank]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

            PRIORITY FULFILLMENT SERVICES, INC.
      By:           Name:           Title:           COMERICA BANK
      By:           Name:           Title:      

[Tenth Amendment — Signature Page]

 



--------------------------------------------------------------------------------



 



         

CONSENT AND AGREEMENT
     PFSWEB, INC., a Delaware corporation, hereby consents to the provisions of
this Amendment and the transactions contemplated herein, and hereby ratifies and
confirms the Guaranty dated as of December 29, 2004, made by it for the benefit
of Bank, and agrees that its obligations and covenants thereunder are unimpaired
hereby and shall remain in full force and effect.

            PFSWEB, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
COMPLIANCE CERTIFICATE

TO:   COMERICA BANK   FROM:   PRIORITY FULFILLMENT SERVICES, INC.

The undersigned authorized officer of PRIORITY FULFILLMENT SERVICES, INC. hereby
certifies that in accordance with the terms and conditions of the First Amended
and Restated Loan and Security Agreement between Borrower and Bank (the
“Agreement”) as amended, (i) Borrower is in complete compliance for the period
ending _______________ with all required covenants, including without limitation
the ongoing registration of intellectual property rights in accordance with
Section 6.8, except as noted below and (ii) all representations and warranties
of Borrower stated in the Agreement are true and correct in all material
respects as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
Monthly financial statements
  Monthly within 45 days   Yes   No
Preliminary income statement
  Monthly within 30 days   Yes   No
Annual (CPA Audited) of Guarantor
  FYE within 90 days   Yes   No
Annual (CPA Audited) of BSD
  FYE within 90 days   Yes   No
10K of Guarantor
  FYE within 90 days   Yes   No
10Q of Guarantor
  Quarterly within 45 days   Yes   No
A/R & A/P Agings, Borrowing Base Cert.
  Monthly within 30 days*   Yes   No
A/R Audit
  Semi-Annual   Yes   No
IP Report
  Quarterly within 30 days   Yes   No

 

*   Weekly during any period that Tangible Net Worth is <$21,000,000

                  Financial Covenant   Required   Actual   Complies
Maintain on a Monthly Basis:
               
Liquidity Ratio
  1.25:1.00   _____:1.00   Yes   No
EBITDA
  See Section 6.7(b)   $   Yes   No
 
               
Minimum Tangible Net Worth of Guarantor
  > of $20,000,000            
 
  or $2,000,000 plus            
 
  IBM et al            
 
  requirement   $   Yes   No
 
               

                 
Comments Regarding Exceptions: See Attached.
  BANK USE ONLY            
 
  Received by:            
 
               
Sincerely,
  AUTHORIZED SIGNER            
 
               
 
  Date:            
 
 
 
         
 
  Verified:            
 
 
 
         
SIGNATURE
  AUTHORIZED SIGNER            
 
               
 
  Date:            
 
 
 
         
 
TITLE
               
 
  Compliance Status       Yes   No
 
               

 